As filed with the Securities and Exchange Commission on April 29, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2014 Date of reporting period:February 28, 2014 Item 1. Schedules of Investments. WBI Absolute Return Balanced Fund Schedule of Investments February 28, 2014 (Unaudited) Shares COMMON STOCKS - 59.78% Value Amusement, Gambling, and Recreation Industries - 1.33% Las Vegas Sands Corp. $ Broadcasting (except Internet) - 1.10% Cablevision Systems Corp. NY Group - Class A Chemical Manufacturing - 4.46% Eli Lilly & Co. International Flavors & Fragrances, Inc. Computer and Electronic Product Manufacturing - 4.29% Cisco Systems, Inc. Maxim Integrated Products, Inc. Credit Intermediation and Related Activities - 3.03% JPMorgan Chase & Co. Electronics and Appliance Stores - 5.43% Best Buy Co., Inc. GameStop Corp. - Class A Food Manufacturing - 4.50% Archer-Daniels-Midland Co. Campbell Soup Co. Food Services and Drinking Places - 1.01% Cracker Barrel Old Country Store, Inc. Funds, Trusts, and Other Financial Vehicles - 2.77% DDR Corp. NorthStar Realty Finance Corp. (c) Insurance Carriers and Related Activities - 2.60% MetLife, Inc. Merchant Wholesalers, Durable Goods - 2.14% Xerox Corp. Paper Manufacturing - 2.33% International Paper Co. Pipeline Transportation - 1.01% Enbridge, Inc. (a) Rail Transportation - 2.78% Union Pacific Corp. Real Estate - 7.32% American Campus Communities, Inc. DCT Industrial Trust, Inc. DuPont Fabros Technology, Inc. Highwoods Properties, Inc. Hospitality Properties Trust Medical Properties Trust, Inc. Mid-America Apartment Communities, Inc. Telecommunications - 1.00% BCE, Inc. (a) Utilities - 9.19% Duke Energy Corp. Entergy Corp. PG&E Corp. Pinnacle West Capital Corp. Waste Management and Redemption Services - 1.72% Republic Services, Inc. Wood Product Manufacturing - 1.77% Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $34,127,779) EXCHANGE-TRADED FUNDS - 21.56% iShares Floating Rate Bond ETF iShares iBoxx $ Investment Grade Corporate Bond ETF Vanguard Long-Term Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $12,865,857) Principal Amount CORPORATE BONDS - 17.36% Value Advertising Agencies - 0.88% Omnicom Group, Inc. 4.45%, 8/15/2020 Aerospace Product and Parts Manufacturing - 0.64% Lockheed Martin Corp. 4.25%, 11/15/2019 Agencies, Brokerages, & Other Insurance Related Activities - 0.24% Aon PLC 3.50%, 9/30/2015 Beverage Manufacturing - 0.24% Anheuser-Busch Cos., LLC 4.50%, 4/1/2018 Business Support Services - 1.18% Western Union Co. 5.93%, 10/1/2016 Credit Intermediation and Related Activities - 0.10% JPMorgan Chase & Co. 2.60%, 1/15/2016 Depository Credit Intermediation - 1.33% Citigroup, Inc. 5.125%, 5/5/2014 6.125%, 11/21/2017 Wells Fargo & Co. 4.48%, 1/16/2024 Health and Personal Care Stores - 0.25% Express Scripts, Inc. 3.125%, 5/15/2016 Insurance Carriers - 2.48% American International Group, Inc. 5.85%, 1/16/2018 Cigna Corp. 8.30%, 1/15/2033 Wellpoint, Inc. 3.125%, 5/15/2022 Investigation and Security Services - 0.18% Tyco International Finance 3.375%, 10/15/2015 Machinery Manufacturing - 0.79% Kennametal, Inc. 2.65%, 11/1/2019 Medical and Diagnostic Laboratories - 0.28% Laboratory Corporation of America Holdings 3.75%, 8/23/2022 Medical Equipment and Supplies Manufacturing - 0.16% Zimmer Holdings, Inc. 4.625%, 11/30/2019 Miscellaneous Manufacturing - 1.40% Mattel, Inc. 1.70%, 3/15/2018 Motion Picture and Video Industries - 0.91% Viacom, Inc. 3.50%, 4/1/2017 Newspaper, Periodical, Book, and Directory Publishers - 0.32% Thomson Reuters Corp. 3.95%, 9/30/2021 Non-Depository Credit Intermediation - 0.28% American Express Credit 2.80%, 9/19/2016 General Electric Capital Corp. 5.55%, 10/15/2020 Nonmetallic Mineral Mining and Quarrying - 0.94% Potash Corporation of Saskatchewan, Inc. 3.25%, 12/1/2017 Office Supplies, Stationery, and Gift Stores - 1.13% Staples, Inc. 2.75%, 1/12/2018 Pharmaceutical and Medicine Manufacturing - 1.10% Amgen, Inc. 2.125%, 5/15/2017 Securities and Commodity Contracts Intermediation and Brokerage - 0.66% Prudential Financial, Inc. 3.00%, 5/12/2016 Software Publishers - 1.12% Symantec Corp. 2.75%, 6/15/2017 Traveler Accommodation - 0.51% Marriott International, Inc. 3.25%, 9/15/2022 Utilities - 0.24% Exelon Generation Co., LLC 5.20%, 10/1/2019 TOTAL CORPORATE BONDS (Cost $10,583,771) Shares PURCHASED OPTIONS - 0.00% Put Options - 0.00% NorthStar Realty Finance Corp. Expiration: March 2014, Exercise Price: $14.00 TOTAL PURCHASED OPTIONS (Cost $21,080) SHORT-TERM INVESTMENTS - 0.57% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) Total Short-Term Investments (Cost $350,503) TOTAL INVESTMENTS IN SECURITIES (Cost $57,948,990) - 99.27% Other Assets in Excess of Liabilities - 0.73% NET ASSETS - 100.00% $ ETF- Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of February 28, 2014. (c) A portion of this security is pledged as collateral for written options. Schedule of Options Written February 28, 2014 (Unaudited) Contracts CALL OPTIONS WRITTEN Value NorthStar Realty Finance Corp. Expiration: March 2014, Exercise Price: $16.00 $ TOTAL CALL OPTIONS WRITTEN (Premiums received $2,720) $ WBI Absolute Return Balanced Plus Fund Schedule of Investments February 28, 2014 (Unaudited) Shares COMMON STOCKS - 58.77% Value Broadcasting (except Internet) - 1.09% Cablevision Systems Corp. NY Group - Class A $ Chemical Manufacturing - 7.13% Eli Lilly & Co. International Flavors & Fragrances, Inc. Johnson & Johnson Computer and Electronic Product Manufacturing - 5.72% Apple, Inc. Telefonaktiebolaget LM Ericsson - ADR Credit Intermediation and Related Activities - 1.82% Western Union Co. Electronics and Appliance Stores - 5.34% Best Buy Co., Inc. GameStop Corp. - Class A Food Manufacturing - 2.72% Campbell Soup Co. Funds, Trusts, and Other Financial Vehicles - 7.07% American Capital Agency Corp. DDR Corp. Macerich Co. OMEGA Healthcare Investors, Inc. Furniture and Home Furnishings Stores - 1.13% Williams-Sonoma, Inc. Insurance Carriers and Related Activities - 0.99% Cincinnati Financial Corp. Miscellaneous Manufacturing - 3.06% Baxter International, Inc. Oil and Gas Extraction - 2.13% Encana Corp. (a) Paper Manufacturing - 1.45% International Paper Co. Publishing Industries (except Internet) - 2.18% Gannett Co., Inc. Real Estate - 4.35% HCP, Inc. Health Care REIT, Inc. Redwood Trust, Inc. Utilities - 6.60% Entergy Corp. PG&E Corp. TECO Energy, Inc. Waste Management and Redemption Services - 3.96% Republic Services, Inc. Waste Management, Inc. Wood Product Manufacturing - 2.03% Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $4,471,015) EXCHANGE-TRADED FUNDS - 33.63% iShares Floating Rate Bond ETF iShares iBoxx $ High Yield Corporate Bond Fund SPDR Barclays High Yield Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $2,606,810) SHORT-TERM INVESTMENTS - 8.13% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) Total Short-Term Investments (Cost $642,777) TOTAL INVESTMENTS IN SECURITIES (Cost $7,720,602) - 100.53% Liabilities in Excess of Other Assets - (0.53)% ) NET ASSETS - 100.00% $ ADR- American Depositary Receipt ETF- Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of February 28, 2014. WBI Absolute Return Dividend Income Fund Schedule of Investments February 28, 2014 (Unaudited) Shares COMMON STOCKS - 78.46% Value Building Material and Garden Equipment - 4.06% Home Depot, Inc. $ Chemical Manufacturing - 6.16% Agrium, Inc. (a) Eli Lilly & Co. Computer and Electronic Product Manufacturing - 7.80% Apple, Inc. ResMed, Inc. Telefonaktiebolaget LM Ericsson - ADR Credit Intermediation and Related Activities - 5.22% JPMorgan Chase & Co. Northern Trust Corp. Electrical Equipment, Appliance, and Component Manufacturing - 0.93% Energizer Holdings, Inc. Electronics and Appliance Stores - 7.81% Best Buy Co., Inc. GameStop Corp. - Class A Food Manufacturing - 6.84% Archer-Daniels-Midland Co. General Mills, Inc. Funds, Trusts, and Other Financial Vehicles - 2.20% American Capital Agency Corp. Furniture and Home Furnishings Stores - 2.10% Williams-Sonoma, Inc. Furniture and Related Product Manufacturing - 0.96% Leggett & Platt, Inc. General Merchandise Stores - 2.85% Wal-Mart Stores, Inc. Insurance Carriers and Related Activities - 12.12% Cincinnati Financial Corp. First American Financial Corp. PartnerRe Ltd. (a) Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Companies, Inc. Unum Group Machinery Manufacturing - 1.66% United Technologies Corp. Merchant Wholesalers, Durable Goods - 1.04% Xerox Corp. Miscellaneous Manufacturing - 3.64% Coach, Inc. Motion Picture and Sound Recording Industries - 4.06% Time Warner, Inc. Paper Manufacturing - 1.27% Packaging Corp. of America Telecommunications - 0.96% BCE, Inc. (a) Transportation Equipment Manufacturing - 2.98% Harley-Davidson, Inc. Utilities - 1.96% Wisconsin Energy Corp. Waste Management and Remediation Services - 1.84% Waste Management, Inc. TOTAL COMMON STOCKS (Cost $5,228,714) EXCHANGE-TRADED FUNDS - 9.74% iShares iBoxx $ Investment Grade Corporate Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $648,599) SHORT-TERM INVESTMENTS - 12.05% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) Total Short-Term Investments (Cost $824,538) TOTAL INVESTMENTS IN SECURITIES (Cost $6,701,851) - 100.25% Liabilities in Excess of Other Assets - (0.25)% ) NET ASSETS - 100.00% $ ADR- American Depositary Receipt ETF- Exchange-Traded Fund (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of February 28, 2014. WBI Absolute Return Dividend Growth Fund Schedule of Investments February 28, 2014 (Unaudited) Shares COMMON STOCKS - 95.70% Value Administrative and Support Services - 3.07% Manpowergroup, Inc. $ Chemical Manufacturing - 15.10% Agrium, Inc. (a) Axiall Corp. Celanese Corp. - Series A Eastman Chemical Co. Eli Lilly & Co. Pfizer, Inc. Clothing and Clothing Accessories Stores - 0.94% Stage Stores, Inc. Computer and Electronic Product Manufacturing - 9.47% Apple, Inc. Broadcom Corp. - Class A Cisco Systems, Inc. Maxim Integrated Products, Inc. Credit Intermediation and Related Activities - 1.83% People's United Financial, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 1.91% Energizer Holdings, Inc. Electronics and Appliance Stores - 7.71% Best Buy Co., Inc. GameStop Corp. - Class A Finance and Insurance - 2.99% Associated Banc-Corp. 85,768 Manulife Financial Corp. (a) Food Manufacturing - 3.89% General Mills, Inc. Insurance Carriers and Related Activities - 7.82% AmTrust Financial Services, Inc. MetLife, Inc. Travelers Cos., Inc. Machinery Manufacturing - 8.25% Ingersoll-Rand PLC (a) Scotts Miracle-Gro Co. - Class A United Technologies Corp. Merchant Wholesalers, Durable Goods - 2.07% Avnet, Inc. Miscellaneous Manufacturing - 4.44% Baxter International, Inc. Coach, Inc. Motor Vehicle and Parts Dealers - 1.01% Penske Automotive Group, Inc. Paper Manufacturing - 1.78% Packaging Corp. of America Professional, Scientific, and Technical Services - 4.04% Amgen, Inc. FactSet Research Systems, Inc. Publishing Industries (except Internet) - 1.71% Microsoft Corp. Rail Transportation - 1.13% Union Pacific Corp. Real Estate - 0.98% Equity Lifestyle Properties, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 1.37% Invesco Ltd. (a) Telecommunications - 1.85% Mobile TeleSystems OJSC - ADR Transportation Equipment Manufacturing - 8.43% Honeywell International, Inc. Rockwell Collins, Inc. Toyota Motor Corp. - ADR Utilities - 3.91% Aqua America, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $74,190,638) SHORT-TERM INVESTMENTS - 6.64% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (b) Total Short-Term Investments (Cost $5,389,801) TOTAL INVESTMENTS IN SECURITIES (Cost $79,580,439) - 102.34% Liabilities in Excess of Other Assets - (2.34)% ) NET ASSETS - 100.00% $ ADR- American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day annualized yield as of February 28, 2014. WBI Funds Notes to the Schedule of Investments February 28, 2014 (Unaudited) Note 1 – Securities Valuation The WBI Absolute Return Balanced Fund, the WBI Absolute Return Balanced Plus Fund, the WBI Absolute Return Dividend Growth Fund, and the WBI Absolute Return Dividend Income Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Equity securities including common stocks and exchange-traded funds that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Corporate bonds, including listed issues, are valued at market on the basis of valuations furnished by an independent pricing service which utilizes both dealer-supplied valuations and formula-based techniques.The pricing service may consider recently executed transactions in securities of the issuer or comparable issuers, market price quotations (where observable), bond spreads, and fundamental data relating to the issuer.Most corporate bonds are categorized in level 2 of the fair value hierarchy. Options are valued using the composite pricing via the National Best Bid and Offer quotes. Composite pricing looks at the last trade on the exchange where the option is traded. If there are no trades for an option on a given business day, as of closing, the Funds will value the option at the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Options that are valued based on quoted prices from the exchange are categorized in level 1 of the fair value hierarchy. Options that are valued at the mean of the highest bid price and lowest asked price are categorized in level 2. Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator. The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of February 28, 2014: WBI Absolute Return Balanced Fund Assets: Level 1 Level 2 Level 3 Total Common Stocks Accommodation and FoodServices $ $
